IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                               Assigned on Briefs June 3, 2008

                ERIC JASON TOLLEY v. STATE OF TENNESSEE

                  Direct Appeal from the Criminal Court for Shelby County
                           No. 04-05432     Paula Skahan, Judge



                     No. W2007-01642-CCA-R3-HC - Filed July 21, 2008


The petitioner, Eric Jason Tolley, appeals the denial of his petition for writ of habeas corpus, arguing
that the court should have appointed counsel and held an evidentiary hearing to consider his claims.
Following our review, we affirm the summary dismissal of the petition on the grounds that the
petitioner failed to state a colorable claim for habeas corpus relief.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ALAN E. GLENN , J., delivered the opinion of the court, in which JOSEPH M. TIPTON , P.J., and D.
KELLY THOMAS, JR., J., joined.

Eric Jason Tolley, Whiteville, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Deshea Dulany, Assistant Attorney General;
William L. Gibbons, District Attorney General; and Betsy Carnesale, Assistant District Attorney
General, for the appellee, State of Tennessee.


                                              OPINION

                                               FACTS

        On November 2, 2004, the petitioner pled guilty in the Shelby County Criminal Court to two
counts of rape of a child and three counts of aggravated sexual battery. Pursuant to his guilty plea
agreement, he was sentenced to concurrent terms of eight years for each aggravated sexual battery
conviction and to concurrent terms of 13.5 years for each child rape conviction, with the child rape
and aggravated sexual battery sentences to be served consecutively, for an effective sentence of 21.5
years at 100% in the Department of Correction.

       On June 7, 2007, the petitioner filed a pro se petition for writ of habeas corpus, alleging,
among other things, ineffective assistance of counsel, errors in the trial court’s evidentiary rulings,
prosecutorial misconduct, insufficiency of the evidence in support of his guilty plea convictions, and
denial of his right to a fair trial based on the cumulative effect of the various errors committed by
the trial court and his counsel. In a written order entered on June 25, 2007, the habeas court found
that the petitioner’s claims, if true, would render his convictions merely voidable because a
determination of each of the issues would require proof beyond the face of the judgments. The court
noted that the allegations would be proper in a post-conviction petition, but the statute of limitations
for filing a petition for post-conviction relief had expired. Accordingly, the court concluded that the
petitioner was entitled to neither habeas corpus nor post-conviction relief and denied the petition.
Thereafter, the petitioner filed a timely notice of appeal to this court, arguing that the habeas court
erred by denying his petition without appointing counsel or holding an evidentiary hearing.

                                             ANALYSIS

        Whether the petitioner is entitled to habeas corpus relief is a question of law. Summers v.
State, 212 S.W.3d 251, 255 (Tenn. 2007); Hart v. State, 21 S.W.3d 901, 903 (Tenn. 2000). As such,
our review is de novo with no presumption of correctness given to the trial court’s findings and
conclusions. Id.

        It is well-established in Tennessee that the remedy provided by a writ of habeas corpus is
limited in scope and may only be invoked where the judgment is void or the petitioner’s term of
imprisonment has expired. Faulkner v. State, 226 S.W.3d 358, 361 (Tenn. 2007); State v. Ritchie,
20 S.W.3d 624, 629 (Tenn. 2000); State v. Davenport, 980 S.W.2d 407, 409 (Tenn. Crim. App.
1998). The judgment of a court of general jurisdiction is conclusive and presumed to be valid, and
such a judgment can only be impeached if the record affirmatively shows that the rendering court
was without personal or subject matter jurisdiction. Archer v. State, 851 S.W.2d 157, 162 (Tenn.
1993). “A judgment is void only when it appears upon the face of the judgment or the record of the
proceedings upon which the judgment is rendered that a convicting court was without jurisdiction
or authority to sentence a defendant, or that a defendant’s sentence of imprisonment or other restraint
has expired.” Hoover v. State, 215 S.W.3d 776, 778 (Tenn. 2007) (citations omitted). A petitioner
bears the burden of establishing a void judgment or illegal confinement by a preponderance of the
evidence. Wyatt v. State, 24 S.W.3d 319, 322 (Tenn. 2000). If the habeas corpus petition fails to
state a cognizable claim for relief, the trial court may summarily dismiss it without appointing
counsel or holding an evidentiary hearing. Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim.
App. 1994).

        We find no error in the habeas court’s summary dismissal of the petition. As the court
observed, the petitioner’s claims, taken as true, would render his convictions merely voidable, and
his petition was filed well beyond the one-year statute of limitations for filing a post-conviction
petition. See Tenn. Code Ann. § 40-30-102(a) (2006). Accordingly, we affirm the summary
dismissal of the petition for writ of habeas corpus.



                                          CONCLUSION



                                                  -2-
       Because the petition for writ of habeas corpus fails to state a cognizable claim for habeas
corpus relief and was filed beyond the one-year statute of limitations for filing a petition for post-
conviction relief, we affirm the summary dismissal of the petition.


                                                       ___________________________________
                                                       ALAN E. GLENN, JUDGE




                                                 -3-